Title: To Thomas Jefferson from Thomas Munroe, 7 March 1807
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Friday 2 OClk PM. 7 March 1807
                        
                        T. Munroe presents his best respects to the President. Mr Latrobe has drawn on TM at sight for between 2 & 3000$ for sheet iron—The Bill has been presented through the Medium of the Bank of the US—and if not paid will be returned protested, the Cashier says—. TM has not public money in his hands sufficient to pay this
                            Bill, and wishes the practice of Drawing Bills at sight and negotiating them in Banks for articles procured at Phila &
                            Balto. for the public buildings had never been adopted; particularly on present occasion, as it obliges him either to
                            suffer a protest, or to trouble the President & Treasury with an enquiry whether any part of the monies last
                            Appropriated can be obtained for the purpose of paying it. He fears such enquiry may cause inconvenience at this busy
                            time, before the necessary arrangements of the Treasury can have been made in relation to the several Appropriations of
                            the last session—but he hopes to be excused for asking whether the enclosed requisition can receive the Presidents
                            signature today, or tomorrow.
                        
                            
                                [Note in TJ’s hand:]
                            
                            Mar. 7. 07. Gave warrt for 5000. D.
                        
                    